The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 12/29/2020, claims 1, 3, 12, 14 are amended, no claims have been cancelled, Claims 1-22 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Response to Applicant’s Arguments
Applicant’s arguments, seepage 8-9, filed 12/29/2020, with respect to the rejection(s) of claims 1 and 12 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lomet et al., US 2017/0199818 A1.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
In claims 1 and 12, last line, “a second physical memory” should be changed to –the second physical memory--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the I/O virtual address" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the I/O virtual address" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Serebrin., US 9,436,751 B1, in view of Lomet et al., US 2017/0199818 A1.
Regarding claims 1 and 12, Serebrin teaches a method of tracking page state changes (col.7, lines 33-35), the method comprising: 
receiving, at an input/output (I/O) device communicatively coupled to a host (computer system in Fig.3) having a physical memory (main memory 310, Fig.3), a command from the host to monitor page state changes in a first region of the physical memory allocated to a process executing on the host (for example the region indicated by "physical address 0x1000 - Page 1");  
modifying, by the I/O device, data stored in the first page based on a request (when the NIC writes to the memory, it is implicitly disclosed that this is based on a request); 
recording, by the I/O device, the modification to a bitmap by setting a bit in the bitmap that corresponds to a location of the data in the physical memory (the dirty bits of Fig. 6); and 
copying, by the I/O device or the host, data in the first region indicated by the bitmap to a second region of physical memory, wherein the second region of physical memory can be in the physical memory of the host, or in a second physical memory of a second host (it is taught as live migration from initial host to target host).  
Serebrin does not clearly teach modifying data stored in a first portion of the first page and copying the first portion of the first page to a second portion of a second page in a second physical memory, such that the first portion of the first page can be copied without copying the entire first page.

It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Lomet into Serebrin such as modifying data stored in a first portion of the first page and copying the first portion of the first page to a second portion of a second page in a second physical memory, such that the first portion of the first page can be copied without copying the entire first page because this approach may advantageously provide several useful features for users. For example, such an example LLAMA implementation's cache layer (e.g., 312) may reclaim memory without knowledge regarding the actual content of pages. For example, dropping flushed pages and flushed parts of pages may involve no I/O operation. For example, bringing a partially flushed page back into main memory may involve fewer .

Claims 1-4, 6, 8-15, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin., US 9,904,567 B2, in view of Lomet et al., US 2017/0199818 A1.
Regarding claims 1 and 12, Tsirkin teaches a method of tracking page state changes (see abstract; detecting updated pages comprises detecting a status indicator set to a first value. The hypervisor then logs a modification of each updated page, and resets the status indicator to a second value to indicate that the modification to each updated page has been logged), the method comprising: 
receiving, at an input/output (I/O) device communicatively (Fig.1, it is taught as device 190 which can be an I/O device) coupled to a host having a physical memory (Fig.1, it is taught as main memory 170), a command from the host to monitor page state changes in a first region of the physical memory allocated to a process executing on the host (col.2, lines 25-39; a hypervisor can receive a request to monitor a plurality of memory pages associated with a guest operating system (OS) of a virtual machine. The request may be associated with migrating the VM from one host to another; col.2, lines 58-62; Upon receiving the request to monitor the memory pages of the guest, the hypervisor may then identify a set of pages to be polled for updates made by the guest OS. The set of pages to be polled for updates may be a proper subset of the plurality of memory pages associated with the guest OS);  


recording, by the I/O device, the modification to a bitmap by setting a bit in the bitmap that corresponds to a location of the data in the physical memory (Fig.2; processing logic can log the modifications of each updated page and col.3,lines 23-46); and 
copying, by the I/O device or the host, data in the first region indicated by the bitmap to a second region of physical memory, wherein the second region of physical memory can be in the physical memory of the host, or in a second physical memory of a second host (col.7, lines 52-61; Logging the modification of a page may include sending a copy of the page to a remote destination (e.g., in the case of VM migration, or fault tolerance backup processing), sending the contents of the memory page to a connected client to update a display).  
Tsirkin does not clearly teach modifying data stored in a first portion of the first page and copying the first portion of the first page to a second portion of a second page in a second physical memory, such that the first portion of the first page can be copied without copying the entire first page.
However, Lomet teaches modifying data stored in a first portion of the first page (claim 2 of Lomet; the page comprising a first portion and a second portion; modify a log-structured store on the secondary storage device to reflect an update to a first portion of the page of data) and copying the first portion of the first page to a second 
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Lomet into Tsirkin such as modifying data stored in a first portion of the first page and copying the first portion of the first page to a second portion of a second page in a second physical memory, such that the first portion of the first page can be copied without copying the entire first page because this approach may advantageously provide several useful features for users. For example, such an example LLAMA implementation's cache layer (e.g., 312) may reclaim memory without knowledge regarding the actual content of pages. For example, dropping flushed pages and flushed parts of pages may involve no I/O operation. For example, bringing a partially flushed page back into main memory may involve fewer LSS reads than would be the case for a fully flushed page with multiple parts in LSS (section 0112 of Lomet).


).  

Regarding claims 3 and 14, Tsirkin teaches translating the I/O virtual address comprises: looking up the I/O virtual address in a local cache of the I/O device; and based on a determination that no entry for the I/O virtual address is found in the local cache, retrieving a translation of the address from the host, adding an entry for the I/O virtual address to the local cache, and adding entry for the I/O virtual address to an access log queue of the I/O device (col.3, lines 4-22), wherein: recording the modifications to the bitmap comprises setting bits according to the entries in the access log queue (col.7, lines 41-49; detecting an updated page may comprise detecting that the status indicator associated with a page has been set to a value that indicates the page has been updated. For example, processing logic may inspect a dirty page bit in the hypervisor page table associated with the page, and if set to a particular value (e.g., a `1` indicating the page has been updated, a `0` indicating the page has not been updated), processing logic may determine that the page has been updated).  


 
Regarding claims 6 and 17, Tsirkin teaches the bitmap is stored in an I/O device memory and transferring the contents of the bitmap to the host comprises, for each bit of the bitmap: reading the bit; preparing to copy a physical memory region corresponding to the bit location; and clearing the bit (col.4, lines 12-21; Logging the update may include sending a copy of the page to a remote destination (e.g., in the case of VM migration, or fault tolerance backup processing), sending the contents of the memory page to a connected client to update a display (e.g., in the case of graphics processing), or the like. Once any pending updates have been logged, the hypervisor 

Regarding claims 8 and 19, Tsirkin teaches the bitmap is stored in a general purpose memory of the host and transferring the contents of the bitmap to the host comprises, for each bit of the bitmap: reading, by the host, the bit; preparing, by the host, to copy a physical memory region corresponding to the bit location; and 38 DMUS 161772408-3.100699.1430Atty. Dkt. No.: 100699-1430clearing, by the host, the bit (col.4, lines 12-21; Logging the update may include sending a copy of the page to a remote destination (e.g., in the case of VM migration, or fault tolerance backup processing), sending the contents of the memory page to a connected client to update a display (e.g., in the case of graphics processing), or the like. Once any pending updates have been logged, the hypervisor may reset the status indicator in the hypervisor page tables and subsequently remove the least recently used page from the set of pages to be polled).  
  
Regarding claims 9 and 20, Tsirkin teaches recording the modification to a bitmap comprises: writing multiple bits to the bitmap with a single write operation (col.7, lines 62-64; processing logic can reset the status indicator to indicate that modification of each updated page has been logged). 
 
Regarding claims 10 and 21, Tsirkin teaches the request includes an I/O virtual address indicating a location of the data in a virtual memory of the process; and recording the modification is performed subject to a determination that the I/O virtual 

Regarding claims 11 and 22, Tsirkin teaches the process is one of a virtual machine, a user space application, or a container (Fig.1, it is taught as virtual machine).  

Allowable Subject Matter
Claims 5, 7, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the lookup table records two entries for each detected request: a first entry with a wide spacing and a second entry with a tight spacing, and wherein live migration engine calculates the bitmap position and queues the bitmap write address based on the second entry in combination with the other claimed limitations as described in the claims 5 and 16.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133